LEARNED HAND, District Judge.
I concur in the foregoing, with the following exceptions: I think claims- 4, 6, and 8 of the first patent valid, hut infringed only by the defendant’s first structure. I do not think claims 21, 39, 40, and 41 of the second patent infringed, and therefore dq not pass on their validity. As a result I should give the plaintiff a decree upon claims 4, 6, and 8 of the first patent. The practical result of tills would not be substantially different from that reached by the majority of the court.